Case: 10-10493   Document: 00511591774   Page: 1   Date Filed: 09/02/2011




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                             September 2, 2011

                             No. 10-10493                      Lyle W. Cayce
                           Summary Calendar                         Clerk



UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

STACY ONKEN,

                                       Defendant-Appellant.


                         ***************



                             No. 10-10575
                           Summary Calendar



UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

PATRICK A. CALLAWAY,

                                       Defendant-Appellant.
   Case: 10-10493       Document: 00511591774         Page: 2     Date Filed: 09/02/2011




                   Appeals from the United States District Court
                        for the Northern District of Texas
                                No. 4:09-CR-152-1
                                No. 4:09-CR-171-1




Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
       In this consolidated appeal, Stacy Onken and Patrick Callaway appeal
their sentences for receipt of child pornography in violation of 18 U.S.C.
§ 2252(a)(2) and (b)(1). They contend that the district court erroneously applied
the five-level enhancement in U.S.S.G. § 2G2.2(b)(3)(B) for distributing child
pornography for the receipt, or expectation of receipt, of a thing of value but not
for pecuniary gain.
       Onken and Callaway were sophisticated users of computers and the file-
sharing program who knowingly made their child pornography files available to
others and obtained child pornography files from the file-sharing network. Their
knowing contribution to the exchange of images of child pornography shows that
they had an interest in facilitating access to child pornography so that they could
obtain more of it from the file-sharing network. The district court did not err in
finding that they distributed child pornography with the expectation of receiving
child pornography. See United States v. Roman, 393 F. App’x 149, 149-50 (5th
Cir.), cert. denied, 131 S. Ct. 964 (2010); United States v. Moore, 328 F. App’x
308, 309 (5th Cir. 2009); United States v. Sistrunk, No. 01-30974, 2002 WL
971623, at *1 (5th Cir. May 3, 2002) (unpublished).
       The judgments are AFFIRMED.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2